EXHIBIT 10.5

FOURTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT ("this
Amendment") is entered into on the 14th day of April, 1998, to be effective
April 1, 1998 (the "Effective Date"), by and among MMI PRODUCTS, INC., a
Delaware corporation ("Borrower"), FLEET CAPITAL CORPORATION, a Rhode Island
corporation, successor by merger to Fleet Capital Corporation, a Connecticut
corporation, formerly known as Shawmut Capital Corporation, a Connecticut
corporation, successor in interest by assignment to Barclays Business Credit,
Inc., a Connecticut corporation ("Fleet"), and TRANSAMERICA BUSINESS CREDIT
CORPORATION, a Delaware corporation ("Transamerica") (Fleet and Transamerica are
collectively referred to as "Lenders" and each as a "Lender"), and Fleet, as
collateral agent for Lenders ("Collateral Agent").

RECITALS

A. Borrower, Lenders and Collateral Agent have entered into that certain Amended
and Restated Loan and Security Agreement, dated as of December 13, 1996, as
amended by (i) that certain First Amendment to the Amended and Restated Loan and
Security Agreement, dated as of April 15, 1997, (ii) that certain Second
Amendment to the Amended and Restated Loan and Security Agreement, dated as of
June 11, 1997, and (iii) that certain Third Amendment to the Amended and
Restated Loan and Security Agreement, dated as of February 18, 1998 (as amended,
the "Loan Agreement").

B. Borrower, Lenders and Collateral Agent desire to amend the Loan Agreement and
the Other Agreements to allow and provide for an increase in the maximum limit
of the undrawn portions of all outstanding Letters of Credit from $10,000,000 to
$20,000,000, to amend the Letter of Credit fees charged by the Lenders, to
increase the maximum limit on Capital Expenditures from $6,000,000 during any
fiscal year to $10,000,000, and to allow and provide for certain other matters,
all as hereafter set forth.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

Definitions

1.01 Capitalized terms used in this Amendment are defined in the Loan Agreement,
as amended hereby, unless otherwise stated.

ARTICLE 11

Amendments

Effective as of the Effective Date hereof, the Loan Agreement is hereby amended
as follows:

 

2.01 Amendment to Section 2.3 of the Loan Agreement; Addition of Certain
Definitions. Section 2.3 of the Loan Agreement is hereby amended by deleting the
first sentence therefrom and inserting the following sentence in lieu thereof:

"2.3 Letters of Credit. Upon written request made by Borrower and received by
Collateral Agent at least five (5) Business Days prior to the date upon which a
Letter of Credit is requested to be issued, Collateral Agent (on behalf of
Lenders, in accordance with their respective Revolving Credit Percentages) may,
in its sole discretion, issue or cause a Letter of Credit to be issued for the
account of Borrower, provided that the aggregate undrawn portion of all Letters
of Credit outstanding at any time shall not exceed $20,000,000."

2.02 Amendment to Section 3.2 (C) of the Loan Agreement; Fees and Charges.
Section 3.2(C) of the Loan Agreement is hereby amended by deleting the first
sentence therefrom and inserting the following sentence in lieu thereof:

"(C) Letter of Credit Fees. As additional consideration for the issuance of
Letters of Credit for Borrower's account pursuant to Section 2.3 hereof, and in
addition to any other fees customarily charged by the issuer of the Letter of
Credit, Borrower agrees to pay to Collateral Agent, for the account of Lenders
in accordance with their respective Revolving Credit Percentages, an amount
equal to (i) two percent (2%) per annum of the aggregate face amount of Letters
of Credit outstanding from time to time with respect to standby Letters of
Credit, and (ii) one percent (1%) per annum of the aggregate face amount of
Letters of Credit outstanding from time to time with respect to documentary
Letters of Credit, which fees shall be deemed fully earned upon issuance of each
Letter of Credit, shall be due and payable on the first Business Day of each
month and shall not be subject to rebate or proration upon the termination of
this Agreement for any reason."

2.03 Amendment to Section 9.2 (K) of the Loan Agreement; Capital Expenditures.
Section 9.2 (K) of the Loan Agreement is hereby amended by deleting the same and
inserting the following language in lieu thereof:

"(K) Capital Expenditures. Make Capital Expenditures (including, without
limitation, the annual cash payments in respect of Capital Leases incurred
during the fiscal year in question, but excluding any expenses incurred by
Borrower pursuant to (i) the Environmental Plan which are capitalized or (ii)
Permitted Business Acquisitions) which, in the aggregate, as to Borrower and its
Subsidiaries, exceed $10,000,000 during any fiscal year of Borrower."

ARTICLE III

Conditions Precedent

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lenders:

(a) Collateral Agent shall have received on behalf of the Lenders:

(i) this Amendment, duly executed by Borrower;

(ii) a consent, ratification and release executed by Guarantor, in form and
substance satisfactory to Lenders; and

(iii) such additional documents, instruments and information as Collateral
Agent, Lenders or their legal counsel may reasonably request.

(b) The representations and warranties contained herein and in the Loan
Agreement and the Other Agreements, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof,

(c) No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders; and

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Collateral Agent, Lenders and
their legal counsel.

ARTICLE IV

Limited Waiver

 

4.01 Except as otherwise specifically provided for in this Amendment, nothing
contained herein shall be construed as a waiver by Collateral Agent or Lenders
of any covenant or provision of the Loan Agreement, the Other Agreements, this
Amendment, or of any other contract or instrument between Borrower, Collateral
Agent and/or Lenders, and the failure of Collateral Agent or Lenders at any time
or times hereafter to require strict performance by Borrower of any provision
thereof shall not waive, affect or diminish any right of Collateral Agent or
Lenders to thereafter demand strict compliance therewith. Collateral Agent and
Lenders hereby reserve all rights granted under the Loan Agreement, the Other
Agreements, this Amendment and any other contract or instrument between
Borrower, Collateral Agent and Lenders.

ARTICLE V

Ratifications, Representations and Warranties

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the Loan
Agreement and the Other Agreements, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Other Agreements are ratified and confirmed and shall continue in full force
and effect. Borrower, Collateral Agent and Lenders agree that the Loan Agreement
and the Other Agreements, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

5.02 Representations and Warranties. Borrower hereby represents and warrants to
Collateral Agent and Lenders that (a) the execution, delivery and performance of
this Amendment and any and all Other Agreements executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of Borrower and will not violate the Certificate of Incorporation or
Bylaws of Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any Other Agreement are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Collateral Agent and Lenders; (d) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement and the Other
Agreements, as amended hereby; and (e) Borrower has not amended its Certificate
Incorporation or its Bylaws since the date of the Loan Agreement, except for a
restatement of the Certificate of Incorporation which merely restates and
integrates, but does not further amend, the Certificate of Incorporation.

ARTICLE VI

Miscellaneous Provisions

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them.

6.02 Reference to Loan Agreement. Each of the Loan Agreement and the Other
Agreements, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement, as amended hereby, are hereby amended so that any
reference in the Loan Agreement and such Other Agreements to the Loan Agreement
shall mean a reference to the Loan Agreement as amended hereby.

6.03 Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, Borrower agrees to pay on demand all costs and expenses incurred by
Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Collateral Agent, Lenders and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder without the prior written consent of
Collateral Agent.

6.06 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Collateral
Agent or Lenders to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Release. BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY PART OF ITS LIABILITY TO
REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM COLLATERAL AGENT OR LENDERS. BORROWER HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE BORROWER MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

6.11 Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER AND
MAJORITY LENDERS.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective on the Effective Date.

 

 

"BORROWER"

 

MMI PRODUCTS, INC.

 

By:/s/   Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Chief Financial Officer

 

"LENDERS"

 

FLEET CAPITAL CORPORATION

 

 

 

By:/s/ Joy L. Bartholomew

 

Joy L. Bartholomew,

 

Vice President

 

TRANSAMERICA BUSINESS CREDIT CORPORATION

 

 

 

By: /s/ R.L. Heinz

 

Name: R.L. Heinz

 

Title: S.V.P.

 

"COLLATERAL AGENT"

 

FLEET CAPITAL CORPORATION

 

 

 

By:/s/  Joy L. Bartholomew

 

Joy L. Bartholomew,

 

Vice President

 

CONSENT, RATIFICATION AND RELEASE

The undersigned, hereby consents to the terms of the within and foregoing
Amendment, confirms and ratifies the terms of its guaranty agreement, and
acknowledges that its guaranty agreement is in full force and effect, that it
has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR PREDECESSORS,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, FROM ALL
POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES,
AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST COLLATERAL
AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND EXECUTION OF
THIS AMENDMENT.

 

"GUARANTOR"

 

MERCHANTS METALS HOLDING COMPANY

 

 

 

By: /s/   Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Vice President - Finance

